Citation Nr: 0937455	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  09-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

The Veteran testified at a local RO hearing in September 
2008.  He also testified before the undersigned at a 
videoconference hearing in June 2009.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The Veteran engaged in combat during service and has a 
diagnosis of PTSD related to combat.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is applicable where further assistance would aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

Receiving enemy fire or firing on an enemy can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

VA hospital and outpatient treatment records dated in 2008 
show current diagnoses of PTSD; attributed to combat.  Hence, 
the undisputed evidence demonstrates two of the three 
elements needed for service connection for PTSD.

The Veteran has reported a number of combat related 
stressors.  He testified that his duties involved retrieving 
equipment from helicopters that had been shot down, that he 
came under fire, and that on one occasion while landing at 
Khe Sahn, a helicopter in front of him was hit and a colonel 
on board was killed.

There is no credible supporting evidence of these specific 
stressors, so the question becomes whether the evidence 
supports a finding that the Veteran engaged in combat.

Service personnel records show service in Vietnam from 
February 1971 to January 1972.  The Veteran's DD 214 shows 
that his military occupational specialty (MOS) was 31E30, 
Field General COMSEC Repairman.  Personnel records also show 
that he was a field radio repairman.  He has testified that 
he served as part of the HHC 501 Signal Battalion of the 
101st Airborne, and was stationed at Camp Eagle while in 
Vietnam but also went out to base camps around Camp Eagle. 

Operational reports and other documents from the 101st 
Airborne Division show that it was engaged in significant 
combat during the time of the Veteran's service in Vietnam.  
It was based at Camp Eagle, but conducted operations into 
Laos, the demilitarized zone, and at a number of fire bases.  
Operations were required to retrieve helicopters and crews 
that were shot down during operations against enemy forces.  
From May to October 1971, the division experienced 68 killed 
in action, 371 wounded in action and 16 missing in action, 
although the 501st Signal Battalion experienced only one non-
battle death and one non-battle injury.  

The Veteran received the Bronze Star Medal and Joint Service 
Commendation Medal.  While these medals may not definitively 
show participation in combat, the Bronze Star Medal does 
require participation in military operations against an armed 
enemy.  

Given the Veteran's testimony, his military specialty and 
decorations, and the history of his unit, the evidence is in 
at least equipoise on the question of whether he engaged in 
combat.  Resolving reasonable doubt in his favor, the Board 
finds that he engaged in combat.

As the Veteran is claiming combat stressors and participated 
in combat, the final element for service connection is 
established.  Accordingly, service connection is warranted 
for PTSD.


ORDER

Service connection for a psychiatric disability, namely PTSD, 
is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


